12-682
         Cui v. Holder
                                                                                       BIA
                                                                               A099 927 459
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 27th day of June, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       GUANGJIE CUI,
14                Petitioner,
15
16                       v.                                     12-682
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Gang Zhou, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Ernesto H. Molina,
27                                     Assistant Director; Nancy N. Safavi,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Guangjie Cui, a native and citizen of the People’s

 6   Republic of China, seeks review of a January 26, 2012,

 7   decision of the BIA denying his motion to reopen.     In re

 8   Guangjie Cui, No. A099 927 459 (B.I.A. Jan. 26, 2012).     We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history of this case.     We review the BIA’s

11   denial of a motion to reopen for abuse of discretion.     See

12   Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam).

13   We find no abuse of discretion in this case.

14       There is no dispute that Cui’s 2011 motion to reopen

15   was untimely because his administrative removal order became

16   final in 2009.    See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

17   § 1003.2(c)(2).     To the extent Cui contends that the time

18   limitation does not apply because his motion is “based on

19   changed circumstances arising in” China, 8 U.S.C.

20   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii), his

21   arguments are unpersuasive.

22


                                     2
 1       Initially, the basis of Cui’s motion to reopen – his

 2   renewed claim for asylum based on his conversion to

 3   Christianity in the United States – was a change in personal

 4   circumstances arising in the United States, not a change of

 5   conditions arising in China.    See 8 U.S.C.

 6   § 1229a(c)(7)(C)(i)-(ii) (providing that the 90-day time

 7   limitation circumscribes eligibility for relief unless the

 8   motion is based on a change in the country of removal); see

 9   also Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d Cir. 2008);

10   Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006).

11       Moreover, substantial evidence supports the BIA’s

12   conclusion that Cui’s documentation failed to demonstrate

13   changed conditions in China.    See Jian Hui Shao v. Mukasey,

14   546 F.3d 138, 169 (2d Cir. 2008) (reviewing BIA’s factual

15   findings regarding changed country conditions under the

16   substantial evidence standard).      Contrary to Cui’s claim,

17   the BIA’s decision indicates that it considered the

18   background evidence and the letters from Cui’s family and

19   his pastor. Based on that evidence, the BIA reasonably found

20   that Cui did not establish changed conditions in China as

21   the evidence showed the same type of treatment of Christians

22   at the time of Cui’s hearing.       See Xiao Ji Chen v. U.S.


                                     3
 1   Dep’t of Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006);

 2   Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008);

 3   Matter of S-Y-G-, 24 I&N Dec. 247, 253 (BIA 2007).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot.    Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk




                                    4